             Case 1:18-md-02865-LAK-RWL Document 629 Filed 06/16/21 Page 1 of 2
                                           KOSTELANETZ & FINK, LLP
                                          7 WORLD TRADE CENTER, 34TH FLOOR
                                             NEW YORK, NEW YORK 10007
                                                            ___
      WASHINGTON, D.C. OFFICE                        TEL: (212) 808-8100
601 NEW JERSEY AVENUE, NW, SUITE 260
                                                     FAX: (212) 808-8108
       WASHINGTON, DC 20001
                 ___
                                                       www.kflaw.com
         TEL: (202) 875-8000
         FAX: (202) 844-3500


                                                                  June 16, 2021
     VIA ECF

     Honorable Lewis A. Kaplan
     United States District Judge
     Southern District of New York
     United States Courthouse
     500 Pearl Street
     New York, NY 10007

     Honorable Robert W. Lehrburger
     United States Magistrate Judge
     Southern District of New York
     United States Courthouse
     500 Pearl Street
     New York, NY 10007

               Re:       In re Customs and Tax Administration of the Kingdom of Denmark
                         (Skatteforvaltningen) Tax Refund Scheme Litigation, No. 18-md-02865-LAK

     Dear Judge Kaplan and Magistrate Judge Lehrburger:

              In a letter motion dated June 14, 2021, plaintiff Skatteforvaltningen (“SKAT”) sought to
     seal its letter motion to compel, including the accompanying Exhibits C through H. (No. 18-md-
     2865, ECF No. 619). By order dated June 15, 2021 (No. 18-md-2865, ECF No. 623), Judge
     Kaplan granted SKAT’s motion to seal.

             Although the motion to seal has been granted, in an excess of caution, and pursuant to
     Judge Kaplan’s Individual Rules of Practice, the Defendants1 submit this letter explaining the
     basis for maintaining under seal the exhibits to SKAT’s motion to compel.

            Each of the exhibits at issue was designated “Confidential” pursuant to the Revised
     Amended Stipulated Protective Order Governing Confidentiality of Discovery Materials in this
     action. (No. 18-md-2865, ECF No. 489). In addition, Exhibits C2 through G are also covered

     1
       We submit this letter on behalf of defendants listed in Exhibit A of SKAT’s Letter Motion to Compel Defendants
     to Produce Documents. Mot., Ex. A, ECF No. 620-1.
     2
       Exhibit C was erroneously produced without the “Confidential Pursuant to Rule 502(d) Order” designation and is
     being reproduced to SKAT with the correct markings.
      Case 1:18-md-02865-LAK-RWL Document 629 Filed 06/16/21 Page 2 of 2

Honorable Lewis A. Kaplan
Honorable Robert W. Lehrburger
June 16, 2021
Page 2

by the order entered into pursuant to Federal Rule of Evidence 502(d) between SKAT and the
defendants, as well as non-parties Matthew Stein and Jerome Lhote (the “non-parties”), and
granted by Judge Kaplan on January 26, 2021. (No. 18-md-2865, ECF No. 520) (the “502(d)
Order”). Although defendants John van Merkensteijn and Richard Markowitz have waived the
attorney-client privilege in this matter, the non-parties who share the privilege have not so
waived; therefore, the confidentiality of those communications must be preserved. The 502(d)
Order further provides that “[n]othing in this Stipulation and Order shall be construed to limit the
use of any Privileged Document or Privileged Advice for purposes of this litigation, or for
purposes of any litigation SKAT may commence in state or federal court against any other
alleged participants in the Tax Refund Scheme, consistent with the terms of the Protective Order
entered in this case, or its substantial equivalent.” (emphasis added).

        Exhibits C through H accompanying SKAT’s motion to compel were properly designated
as Confidential pursuant to the terms of the Protective Order and/or subject to the Rule 502(d)
Order. Each reflects customarily non-public financial or commercial information, including
legal advice rendered to parties who have not waived the privilege, or were provided to
Defendants subject to an agreement to maintain the information as confidential. The exhibits
therefore properly have been ordered sealed by the Court.

       Respectfully submitted,

       /s/ Sharon L. McCarthy                        /s/ Alan E. Schoenfeld
       Sharon L. McCarthy                            Alan E. Schoenfeld
       Kostelanetz & Fink LLP                        Wilmer Cutler Pickering Hale and Dorr LLP


Cc:    All counsel of record (via ECF)
